OFFICE    OF THE ATTORNEY          GENERAL   OF TEXAS
                               AUSTIN




Honorable Julian Wntgomry
state Hlghwag Engineer
Austin, Texas
Dear Sir:




            We acknowleclg
7, 1960, in whloh you r
ment upon the following

     on a ranoh



                                        1:w&oh lir.Lawler
                                        The Alamo Freight
                                        er.of oountiea, ln-
                                    ore  it has Q freight
                                  ellyery station similar
                                  laed in numerous other
                             rboords are kept, 16 locate6
                             xar Qouatr, Texas, and San
                             n offloe of the Almio Freight

                you please advise us where under Ar-
     tiols 6675e, Refloed Statutes, 1025, the actor
     ychiclee owned by Mr. Lawlm and operated by the
     Alma Prelght Lines must be registered.*
          That pert of Article 667ba-8, Vernon*aiRevised
Civil Statute8 or mxas, wbioh Zs pertlnont to the quwti0n
                                                                 714:



Honorable Julian h'ontgomery,
                            Page 2


under conslderatlon,reads as rollows:
         "Every ovmer of a motor vehicle, trailer
    or semi-trailer used or to bo used upon the
    pub110 hlghmays or this Stats, and eaoh ohauf-
    feur, shall apply eaoh year to the State Elgh-
    way Department through the aouuty tax oolleo-
    tor or the oouuty in whlah he resides for the
    registration of eaoh suoh vehlole owned or
    oontrolled by him, or for a ohauffeur'slloense,
    f'orthe ensuing or ourrent oalendar year or uu-
    expired portion thereof. . . .n
          It ~111 be noted inmediatelythat the present stat-
ute does not provide for the registrationof motor vehicles
in any county other than the county of resldenoe of the owner.
It la, therefore, the opinion of t.hisdepartment that Hr.
Lawler, under the faots aet forth in your letter, mast re-
gister the vehicles operated by the "Alamo Freight Lines* in
Klable County, TOXML.
                                     Very truly poure




                                              Assistant

            APPROVmm    14, lg4'